Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1 and 15 is that Hsu et al. (US 2008/0116582) (“Hsu”) in view of Wong et al. (US 2007/0054489) (“Wong”) does not disclose that the upper portion of the liner layer extends above the upper surface of the dielectric layer by a first height, and wherein the upper portion of the metal line extends above the upper surface of the dielectric layer by a second height which is greater than the first height. 
The primary reason for the allowance of claim 14 is that Hsu et al. (US 2008/0116582) (“Hsu”) in view of Wong et al. (US 2007/0054489) (“Wong”) does not disclose at least a portion of the metallic via comprises a polycrystalline microstructure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        5/27/2022